Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 17, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he resigned in lieu of being terminated for misconduct.
Claimant was employed as a computer specialist. Claimant requested a lengthy leave of absence due to medical problems. Although this request was denied, claimant did not return to work. Charges brought against him for being absent without leave were sustained and claimant was informed that he would be discharged. Prior to discharge, claimant resigned. We find that these facts provide substantial evidence to support the Board’s finding that claimant resigned in lieu of discharge due to misconduct and is therefore disqualified from receiving unemployment insurance benefits.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.